R. Kent Brown, Jon Ryan Moore, Paige L. Pahlke, Charlotte, John R. Taylor, Robert E. Zaytoun, Matthew D. Ballew, Raleigh, Attorneys at Law, For Glover, Briana Washington, et al.
John H. Beyer, Katherine H. Graham, Attorneys at Law, Charlotte, For The Charlotte-Mecklenburg Hospital Authority, et al.
Daniel N. Mullins, Attorney at Law, Durham
William Conor Brockett, Associate General Counsel
Phillip T. Jackson, Attorney at Law, Asheville, For N.C. Association of Defense Attorneys.
ORDER
Upon consideration of the conditional petition filed on the 29th of October 2018 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 9th of May 2019."
Ervin and Davis, J. recused